Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 20-22 and 25 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bisson et al (US 2013/0283872). No distinction is een between the organic liquid fertilizer disclosed by Bisson et al, and that recited in claims 20-22 and 25. Bisson et al disclose a liquid organic nitrogeneous fertilizer composition having a concetration of ammoniacal nitrogen of about 4% to 10%. (See Paragraph [0027].) In any event, it would be obvious to provide a concentration of ammoniacal nitrogen of aboput 4% to 10% in the composition of Bisson et al, since Bisson et al suggest such concetration in Paragraph [0027]. Regarding claim 21, it vwould be expected that the composotoion of Bisson et al would have a molar percentage of 15N of about 1% to about 20% of the total molar N in the composition to no less extent tyhan that recited in claim 21. 
Claims 23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bisson et al. Bisson et al is relied upon as discussed hereinbefore. Regarding claim 23, Bisson et al disclose in Paragraph [00017]  that an acid should be added to the waste filtrate, and that any organic acid will work. It wouyld be obvious from such disclosure to employ humic acids as such organic acid. Regarding claims 25-28, Bisson et al disclose in Paragraph [0022] that citric acid should be added to the liquid filtrate. It would be within the level of skill of one of ordinary skill in the art to determine a suitable concentration of such citric acid.
Claims 1, 3-7 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kristoufek (US 4,710,300) In view of Orentlicher et al ‘447 (US 10,106,447).  Kristoufek discloses a method for processing organic material containing nitrogen compounds, wherein the organic material is heated  to form an anaerobic digestate, wherein the digestate is heated to bond ammonia as ammonium carbonate which is distilled off, and the decarbonized effluent is further processed. (See the Abstract and col. 2, lines 19-42.). The difference between the process disclosed by Kristoufek, and that recited in claims 1, 3-7 and 29-35, is that Kristoufek doesn not disclose that the decarbonized effluent should be treated by injection air to extract ammonia and cooling the resulting air/ammonia to yield an aqueous ammonia product. Orentlicher et al ‘447 establishes the conventionality of treating digestse with air stripping to strip ammionia from to create a heated gas containing the stripped ammonia. (See col. 2, liones 16-29.) It would be obvious from Orentlicher et al ‘447 to modify the process of Kristoufek by injecting air into the decarboniozed effluent to extract ammonia in an air/ammonia solution. since Orentlicher et al ‘447 edsatblishes the conventionality of such process, and one would appreciate from col. 2, lines 19-42 that residual chemicals in the tail product could be recovered .
Orentlicher et al ‘344 is made of record for disclosing an ammonia capture recovery system. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736